Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-11, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,279,570. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a composite material with a multilayer laminated facer as claimed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23,  27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Near 2008/0045101 in view of Kuitunen WO2013144421 and further in view of Priegelmeir, U.S. Patent Application Publication No. 2007/0000091.  Near et al discloses a panel.  The panel comprises a  nonwoven fibrous core made from thermoplastic bonding fibers and other fibers, . 

Near differs from the claimed invention because Near does not disclose that the core layer comprises a polymer matrix, but instead teaches employing a fibrous batting comprising bonding fibers and other fibers.  
 
However, Kuitunen et al teaches that in forming composites comprising natural fibers as a core layer, that the fibers may be dispersed within a matrix.  Kuitunen teaches that such structures can be used as building materials which is the same field as the products of Near.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed a fiber reinforced structure as the core of Near et al in view of the teachings of Kuitunen et al that such cores were known to be useful in forming decorative building materials.  
Near et al does not disclose employing a peel ply.  However, Priegelmeir teaches employing peel ply in forming fibrous laminates in order to facilitate bonding.  See paragraph 0052.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to employ a peel ply in order to facilitate bonding between various layers.

Claims 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Near et al, U.S. Patent Application Publication No. 2008/0045101 in view of Kuitunen et al, WO 2013144421
Near et al discloses a panel.  The panel comprises a  nonwoven fibrous core made from thermoplastic bonding fibers and other fibers, a scrim layer bonded to each side of the nonwoven batt and a decorative film layer bonded to one of the scrims.  The decorative layer can be printed.  The scrims are bonded to the nonwoven core layer by employing thin films which are placed between the nonwoven core and the scrims.  The decorative printed layer is then bonded to one of the scrims with a film layer.  Looking at the figures, Near discloses a film layer 21 which is adhesively bonded to a scrim 23 which is adhesively bonded to another nonwoven layer.  The upper film layer and the adhesive layer which sandwich the scrim 

Near differs from the claimed invention because Near does not disclose that the core layer comprises a polymer matrix, but instead teaches employing a fibrous batting comprising bonding fibers and other fibers.  
 
However, Kuitunen et al teaches that in forming composites comprising natural fibers as a core layer, that the fibers may be dispersed within a matrix.  Kuitunen teaches that such structures can be used as building materials which is the same field as the products of Near.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed a fiber reinforced structure as the core of Near et al in view of the teachings of Kuitunen et al that such cores were known to be useful in forming decorative building materials.  
The terminal disclaimer does not comply with 37 CFR 1.321 because:

Note:  Power of Attorney can be given to a customer number, wherein all practitioners listed under the customer number have PoA.  If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA.  A representative of the assignee, who is not of record, cannot sign the Terminal Disclaimer unless it is established that the representative is a party authorized to act on behalf of the assignee.  Applicant may resubmit the TD, no fee is required.
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. Applicant argues that Applicant does not agree that claims 20-23 and 27 would have been obvious, that the only difference between the claimed invention and Near is that Near does not disclose that the core layer comprises a polymer matrix, and that there is no motivation to combine the references.  However, a rationale for combining the references is et forth in the body of the rejection.  Applicant does not provide any reasons for the statements of disagreement with the rejection.  Therefore, the rejection is maintained for the reasons of record.
With regard to claims 24-26, Applicant reiterates the previous points of disagreement and also states that it would not have been obvious to have employed a fiber reinforced structure as the core of Near in view of the teachings of Kuitunen because there is not explicit or implicit teaching of any motivation to combine these references.  However, as set forth 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have employed a fiber reinforced structure as the core of Near et al in view of the teachings of Kuitunen et al that such cores were known to be useful in forming decorative building materials.  Thus one of ordinary skill in the art would have had a reasonable expectation of success in choosing to use an alternative core structure which was known in the art to be useful for forming core structures in decorative building materials to achieve a predictable result.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789